



COURT OF APPEAL FOR ONTARIO

CITATION: Golam v. Kapteyn, 2017 ONCA 469

DATE: 20170606

DOCKET: C63214

Juriansz, Pepall and Trotter JJ.A.

BETWEEN

Golam Mehedi

(Plaintiff) Appellant

and

Bianca Kapteyn, James Slotek
and RBC
    General Insurance Co.

Defendants (
Respondents
)

Golam Mehedi, acting in person

Michael Unea, for the respondents

Heard and released orally: June 2, 2017

On appeal from the order of Justice Andra Pollak of the Divisional
    Court, dated August 4, 2016.

REASONS
    FOR DECISION

[1]

The appellant appeals from the dismissal of his motion to set aside the
    settlement and the consent order dismissing his action.

[2]

He acknowledges signing the settlement but tendered evidence attempting
    to show he did so following a long examination, and was suffering from a
    headache and additional ailments. The motion judge found that he had not met
    his burden of proof and there was no legally justifiable reason to set aside
    the settlement. We agree. The evidence falls short of establishing incapacity.

[3]

The appellant also argues that the amount of the costs awarded do not
    reflect the handwritten endorsement of the motion judge. The official
    transcript indicates otherwise. We are not persuaded to interfere with the
    formal order.

[4]

The appeal is dismissed.

[5]

The respondents are awarded costs fixed in the amount of $1,500,
    inclusive of HST and disbursements.

[6]

The appellants approval of the terms of the formal judgment is
    dispensed with.

R.G. Juriansz J.A.

S.E. Pepall J.A.

G.T.
    Trotter J.A.


